Detailed Action
	The communications received 12/02/2021 have been filed and considered by the Examiner. Claims 15-22 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuratomi et al (WO 2006100765A1) hereinafter KURATOMI in view of Kawachi et al (US 2013/0270730) hereinafter KAWACHI.
As for claim 15, KURATOMI teaches a method for encapsulating electronic components mounted on a carrier with encapsulating material, comprising the processing steps of: 
A) placing an electronic component for encapsulating on a mould part (mounting electronic components on forming parts), [0014]
B) relatively displacing at least two mould parts towards each other with a closing force such that the electronic components for encapsulating are enclosed by at least one mould cavity and the carrier is clamped between the mould parts (sandwiching the substrate between upper and lower molds) [0014], 
C) exerting pressure on a liquid encapsulating material (resin) with at least one plunger (flow cavitation plunger/flow-ability plunger) such that encapsulating material is displaced to the at least one mould cavity enclosing the electronic components [0014-17], 
D) filling the mould cavity with encapsulating material [0014-17], and 
E) at least partially curing the encapsulating material in the mould cavity, [0019].

While KURATOMI concerns itself with achieving the correct input pressure of the flowability plunger relative to the pressing force of the resin [0059] it does not teach wherein the distribution of the pressure exerted on at least one of the mould parts during at least processing step D) is varied dependent on measured local displacements of the mould parts.

KAWACHI teaches a method of molding using compression [Abstract] that employs local detection of distance between parts of the molds (via sensors at different ends) [Abstract; 0010]. The relative distance between the molds is adjusted via hydraulic cylinders [Fig. 2 #22] which by enacting a force over an area are understood to be applying a pressure to at least one mold segment [Fig. 13; 0046; 0074]. This is done to improve parallelization of the mold which aids in the improvement of the quality of the molded product [0003-4; 0014].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the hydraulic cylinders and displacement sensors of KAWACHI and the method of adjusting the distance by applying pressure using the hydraulic cylinders of KAWACHI to the method of KURATOMI in order to improve the quality of the molded product. As both processes pertain to injection compression molding one of ordinary skill in the art would have expected success.


As for claim 16, KURATOMI/KAWACHI teach claim 15 and KAWACHI further teaches that the pressure exerted by the hydraulic cylinders is varied dependent on measured local displacements of the mould parts at least during steps D) and E) (as it is adjusted according to the requirements involved in maintaining parallelization) [0074-75].

As for claim 17, KURATOMI/KAWACHI teach claim 15 and KAWACHI further teaches that the distribution of the pressure exerted on at least one of the mo9uld parts is varied by individually controlling at least two independent controllable actuators cooperating with at least one of the mould parts (the hydraulic cylinders) [0074-75].

As for claim 18, KURATOMI/KAWACHI teach claim 15 and KAWACHI further teaches that the distribution of the pressure exerted on at least one of the mould parts is at least partially controlled by feedback of the measured local displacements of the mould parts [see claim 1; 0073-75].
	
	As for claim 19, KURATOMI/KAWACHI teach claim 15 and KAWACHI further teaches that the distribution of the pressure exerted on at least one of the mould parts is at least partially controlled by feed forward of at least one detected process variable (as the pressure is also adjusted in accordance with future desired molding steps which are substantially feed forward controls) [0073-75].

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuratomi et al (WO 2006100765A1) hereinafter KURATOMI in view of Kawachi et al (US 2013/0270730) hereinafter KAWACHI as applied to claim 15 and further in view of Saggese et al (US 2006/0082010) hereinafter SAGGESE.

	As for claim 20, KURATOMI/KAWACHI teach claim 15 and KAWACHI but does not teach wherein the distribution of the pressure exerted on at least one of the mould parts is at least partially controlled by stored historical process information.
	SAGASSE teaches that in molding processes which utilize applied pressure (applied tonnage) that the accumulation of historical data can move the operation of the apparatus via computer control towards an optimized pressure profile [0021-22]. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the historical data collection in order to operate the application of pressure in a manner that is optimized as taught by SAGASSE in the method of KURATOMI/KAWACHI in order to utilize the hydraulic cylinders in an optimized manner. 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuratomi et al (WO 2006100765A1) hereinafter KURATOMI in view of Kawachi et al (US 2013/0270730) hereinafter KAWACHI as applied to claim 15 and further in view of Weggen et al (WO 2004/070838) hereinafter WEGGEN.

As for claim 21, KURATOMI/KAWACHI teach claim 15 but does not teach before clamping the carrier between the mould parts in step B), the method further comprising the step of displacing releasing means in a direction substantially perpendicular to the direction of the relative displacement of the at least two mould parts such that the releasing means form part of the contact side of the at least one mould part provided with the at least one mould cavity to clamp the carrier between the releasing means and the mould parts.

WEGGEN teaches a method for encapsulating electronic components fixed on a carrier [Abstract; Title]. In WEGGEN before clamping, a releasing means (material strip as it aids in the ease of opening the mould) [Fig. 1A #10; pg. 7 l. 1-11] is placed in a direction substantially perpendicular to the direction of the relative displacement of the at least two mould parts such that the releasing means form part of the contact side of the at least one mould part (by becoming part of the lower mould part) provided with the at least one mould cavity to clamp the carrier between the releasing means and the mould parts [pg. 6 l. 10-24 and pg. 7 l. 1-11; claim 3]. This is done to aid in the release of runners and which aids in the separation of the moulds [pg. 3 l. 15-23]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the releasing means and method of its use as taught by WEGGEN to the method of KURATOMI/KAWACHI in order to aid in the release of runner which aids in separation of the moulds. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuratomi et al (WO 2006100765A1) hereinafter KURATOMI in view of Kawachi et al (US 2013/0270730) hereinafter KAWACHI and Weggen et al (WO 2004/070838) hereinafter WEGGEN as applied to claim 21 and further in view of Adafruit (Why Calibrate?, 2015) hereinafter ADAFRUIT.

As for claim 22, KURATOMI/KAWACHI/WEGGEN teach claim 21 and before clamping the carrier between the releasing means and the mould parts, the method further comprising a calibration step, including relatively displacing the at least two mould parts towards each other with a closing force such that the electronic components for encapsulating are enclosed by at least one mould cavity and the carrier is clamped between the mould parts.

ADAFRUIT teaches that in order achieve the best possible accuracy, a sensor should be calibrated in the system where it will be used especially as: 
“Sample to sample manufacturing variations mean that even two sensors from the same manufacturer production run may yield slightly different readings.
Differences in sensor design mean two different sensors may respond differently in similar conditions. This is especially true of ‘indirect’ sensors that calculate a measurement based on one or more actual measurements of some different, but related parameter” [pg. 1 No sensor is perfect.] 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have calibrated the position sensor in the system and method in which it would be used i.e. the method and system of KURATOMI/KAWACHI/WEGGEN in order to improve the accuracy, especially in light of natural variances in sensors and responses to conditions during use. It is understood that by calibrating during the expected use of the mold of KURATOMI/KAWACHI/WEGGEN this would result in the calibration step which includes “relatively displacing the at least two mould parts towards each other with a closing force such that the electronic components for encapsulating are enclosed by at least one mould cavity and the carrier is clamped between the mould parts”.

Conclusion                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/FRANCISCO W TSCHEN/             Primary Examiner, Art Unit 1712